Hascall, J.
The court below exercised a wise discretion in mailing the order from which appeal is taken.
At best the proposed supplemental answer was of doubtful significance, and application would, we think, have presented no additionally strengthened or substantial defense and no additional tesmony could be introduced in its support. It is possible, too, that, beside this consideration, the very patent laches of defendant in moving had its due effect in determining a denial of unusual relief.
Order appealed from should be affirmed, with costs and.disbursements.
O’Dwyer, J., concurs.
Order affirmed, with costs.